DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2021 is being considered by the examiner.
Drawings
The drawings were received on January 28, 2021.  These drawings are accepted.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 1: the claim depends upon claim 1 but for proper antecedent basis for “the first position” and “the second position” the claim should instead depend upon claim 5 and is so interpreted for purposes of this office action.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Good et al. (US Patent 9,829,645, hereinafter referred to as “Good”). Good anticipates claims:
1. An optical fiber connector (10, see figures 4A and 4B) comprising: 
a ferrule (shown without a reference numeral in figures 4A and 4B with fiber holes and pin openings 16); 
an inner housing (see figures 4A and 4B, the inner housing is the structure surrounding and in contact with the ferrule and holds the keys 18A and 18B; the inner housing is shown translucent in figures 7-10) disposed around at least a portion of the ferrule, the inner housing having a front end portion and a rear end portion spaced apart along an axis, the inner housing having a first side and a second side (see figures 4A and 4B); 
an outer housing (housing 14 is interpreted as the outer housing) disposed around at least a portion of the inner housing (see figures 4A and 4B); 
a key (18A) disposed on the first side of the inner housing, the key being configured to slidably move along the inner housing while the outer housing remains disposed on the inner housing for changing the polarity of the optical fiber connector (see figures 4-5 and column 5, lines 4-18).
2. The optical fiber connector of claim 1 wherein the inner housing comprises a channel (the channel is interpreted as the space that holds the keys 18A and 18B) extending in a direction between the front end portion and rear end portion of the inner housing (see figures 4-10).
3. The optical fiber connector of claim 1 wherein the key is configured to slide along the channel (see figures 4-10).
4. The optical fiber connector of claim 3 wherein at least a portion of the key is received in the channel (this is the case by definition of the channel).
5. The optical fiber connector of claim 1 wherein the key is mounted on the inner housing for sliding between a first position corresponding to a first polarity (the forward position as shown by 18A in figures 4A and 4B is interpreted as the first position) of the optical fiber connector and a second position corresponding to a second polarity (the rearward position as shown by 18B in figures 4A and 4B is interpreted as the second position) of the optical fiber connector.
6. The optical fiber connector of claim 1 wherein the first position is an active position and the second position is an inactive position (see figures 4A and 4B).
7. The optical fiber connector of claim 1 wherein the key comprises a first key (18A), the optical fiber connector further comprising a second key (18B) disposed on the second side of the inner housing (see figures 4A and 4B).
8. The optical fiber connector of claim 7 wherein the second key is configured to slidably move along the inner housing when the inner housing for changing the polarity of the optical fiber connector (see figures 4A and 4B and column 5, lines 4-18).
13. The optical fiber connector of claim 1 wherein said connector is an MPO connector (see column 5, lines 19-30).
14. The optical fiber connector of claim 1 wherein the ferrule comprises a first ferrule, the optical fiber connector further comprising a second ferrule, the inner housing extending around at least portions of both the first and second ferrules (see figures 4A and 4B, the ferrule is a comprised of numerous ferrule portion, including first and second ferrules, for surrounding plural optical fibers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good, as applied to claim 1 above.
	With respect to claims 9-12, Good discloses the limitations of claim 1 as previously stated. Good is silent to the limitations wherein the outer housing is configured to slide along the inner housing in a direction extending between the front end portion and rear end portions of the inner housing; wherein the outer housing is configured to be retained in a retained position after sliding toward the front end portion of the inner housing; further comprising at least one biasing member for biasing the outer housing towards a front of the inner housing; wherein the alignment key is locked in place when the outer housing is biased towards the front of the inner housing. However, the examiner takes official notice that optical connectors containing wherein the outer housing is configured to slide along the inner housing in a direction extending between the front end portion and rear end portions of the inner housing; wherein the outer housing is configured to be retained in a retained position after sliding toward the front end portion of the inner housing; further comprising at least one biasing member for biasing the outer housing towards a front of the inner housing; wherein the alignment key is locked in place when the outer housing is biased towards the front of the inner housing are well-known in the optical connector arts and are utilized to allow access to different portions of the optical connector without requiring disassembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Good device such that the outer housing is configured to slide along the inner housing in a direction extending between the front end portion and rear end portions of the inner housing; wherein the outer housing is configured to be retained in a retained position after sliding toward the front end portion of the inner housing; further comprising at least one biasing member for biasing the outer housing towards a front of the inner housing; wherein the alignment key is locked in place when the outer housing is biased towards the front of the inner housing, as is well-known in the art, to allow access to different portions of the optical connector without requiring disassembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874